996 A.2d 302 (2010)
121 Conn.App. 375
Jo-Ann JACKSON
v.
Pascale P. LEE.
No. 31182.
Appellate Court of Connecticut.
Argued April 6, 2010.
Decided May 25, 2010.
Matthew B. Woods, Norwalk, for the appellant (defendant).
Stephen J. Conover, with whom was Susan R. Briggs, Stamford, for the appellee (plaintiff).
BISHOP, BEACH and WEST, Js.
PER CURIAM.
In this quiet title action, the defendant Pascale P. Lee[1] appeals from the judgment of the trial court rendered in favor of the plaintiff, Jo-Ann Jackson, declaring that the plaintiff had acquired a prescriptive easement over a portion of the defendant's real property.[2] The defendant claims that the evidence was insufficient to support the court's finding that the plaintiff had established all of the elements of a prescriptive easement.
After examining the record on appeal and considering the briefs and the arguments of the parties, we conclude that the judgment of the trial court should be affirmed. Because the court's memorandum of decision resolves properly the issues raised in this appeal, we adopt the court's concise and well reasoned decision as a statement of the facts and the applicable law on the issue. See Jackson v. Lee, 51 Conn.Supp. 399, ___ A.2d ___ (2009). Any further discussion by this court would serve no useful purpose. See, e.g., Socha v. Bordeau, 289 Conn. 358, 362, 956 A.2d 1174 (2008).
The judgment is affirmed.
NOTES
[1]  Wachovia Mortgage Corporation is also a defendant in this action. Because, however, it is not a party to this appeal, we refer to Pascale P. Lee as the defendant.
[2]  Although the plaintiff filed an eight count complaint seeking relief, she prevailed only as to her claim for a prescriptive easement over a portion of the defendant's property. The plaintiff is not challenging the court's decision on appeal.